 1 NICOLA T. HANNA
   United States Attorney                              JS-6
 2 DAVID M. HARRIS
 3 Assistant United States Attorney
   Chief, Civil Division
 4 JOANNE S. OSINOFF
   Assistant United States Attorney
 5 Chief, General Civil Section                            November 2, 2018
   ROBERT I. LESTER (Cal. Bar No. 116429)
 6 Assistant United States Attorney                            VPC
 7   Federal Building, Suite 7516
     300 North Los Angeles Street
 8   Los Angeles, California 90012
     Telephone: (213) 894-2464
 9   Facsimile: (213) 894-7819
10   E-Mail: robert.lester@usdoj.gov

11 Attorneys for Defendants
12                        UNITED STATES DISTRICT COURT
13                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15
     MICHAEL BITTON and MERAV               NO. CV 17-7617-SJO (PLAx)
16   BUSKILA EDERI,
17
                      Plaintiffs,           [PROPOSED]
                                            xxxxxxxxxxxx
18
               v.                           JUDGMENT IN FAVOR OF
19                                          DEFENDANTS
     UNITED STATES CITIZENSHIP AND
20   IMMIGRATION SERVICES (USCIS),
21   EXECUTIVE OFFICE FOR
     IMMIGRATION REVIEW (EOIR), AND
22   BOARD OF IMMIGRATION APPEALS
     (BIA),
23
24                    Defendants.

25
26
27
28
1       Pursuant to the Orders filed on October 19, 2018 (Dkt. 33), xxxxxxxxxxxxxxxx
                                                                    and ___________,
2 xxxxxxxxxxxxxxxx
   2018 (Dkt. __), IT IS ORDERED and ADJUDGED that:
3          1. Judgment be entered in favor of Defendants as to all claims, and against
4             Plaintiffs, dismissing the action with prejudice.
5          2. Each side shall bear their own attorney’s fees and costs.
6          3. The Clerk of Court shall close this case.
             Nov. 2
7 DATED: __________, 2018.
8
                                             UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
